Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups of inventions as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Bentley on Monday, July 26, 2021.
The application has been amended as follows:  Please cancel all of the claims from the most recent claim set (the amendment filed on 06/11/2021) and replace with the claims below. Thank you!
1.	(Currently Amended) A stent for treating a patient, the stent comprising:
an attachment member;
a frame formed by struts and being radially expandable from a low-profile delivery state to an expanded deployed state at a treatment site within a body lumen of the patient, wherein pairs of the struts are joined together to form intersections, wherein the frame in the expanded deployed state forms an inner lumen extending between a proximal end and a distal end of the frame and providing a fluid pathway along a longitudinal axis of the frame, wherein a diameter of the frame is greater than a diameter of the attachment member and a diameter of the stent decreases along a length thereof such that the frame is collapsible from the deployed state to the delivery state to be retracted within a catheter and withdrawn from the body lumen of the patient; and
multiple protruding features extending from the frame, wherein each of the protruding features includes (a) a proximal portion that extends from a corresponding one of the intersections and in a direction longitudinally away from the attachment member and parallel to the longitudinal axis of the frame and (b) a terminal end portion extending radially away from the frame to engage tissue of the body lumen of the patient while the frame is in the expanded deployed state, the terminal end portion being entirely distal to the proximal portion, each of the protruding features forming a curved shape between the proximal portion and the terminal end portion.
2.	 (Previously Presented) The stent of claim 1, wherein, for each of the protruding features, the terminal end portion is positioned entirely distal to the 
3.	(Original) The stent of claim 1, wherein the protruding features carry a drug for delivery to the patient.

5.	(Original) The stent of claim 1, wherein the protruding features comprise reservoirs integrally formed therein.
6.	(Original) The stent of claim 1 wherein the stent is configured to be thermally activated and wherein, when thermally activated, the stent is configured to deliver thermal treatment to the body lumen.
7.	(Original) The stent of claim 1 wherein the stent is self-expanding.
8.	(Original) The stent of claim 1 wherein the frame and the protruding features form a single unitary structure.
9.	(Original) The stent of claim 1 wherein the protruding features are connected to each other only via the frame.
10.	(Original) The stent of claim 1 wherein the struts are connected to each other to form a circumferential ring that extends continuously about the longitudinal axis.
11.	 A method for treating a patient, the method comprising:
delivering a stent within a catheter to a treatment site within a body lumen of the patient, wherein the stent comprises:
an attachment member; 
a frame formed by struts, wherein pairs of the struts are joined together to form intersections, wherein a diameter of the frame is greater than a diameter of the attachment member and a diameter of the stent decreases along a length thereof; and multiple protruding features extending from the frame;

expanding the frame from a low-profile delivery state to an expanded deployed state at a treatment site within the body lumen of the patient, the frame forming an inner lumen extending between a proximal end and a distal end of the frame and providing a fluid pathway along a longitudinal axis of the frame, the multiple protruding features extending radially from the frame and engaging tissue of the body lumen of the patient, wherein each of the protruding features includes (a) a proximal portion that extends from a corresponding one of the intersections and in a direction longitudinally away from the attachment member and parallel to the longitudinal axis of the frame and (b) a terminal end portion extending radially away from the frame to engage tissue of the body lumen of the patient while the frame is in the expanded deployed state, the terminal end portion being entirely distal to the proximal portion, each of the protruding features forming a curved shape between the proximal portion and the terminal end portion; and
retracting the stent from the body lumen of the patient to within the catheter by collapsing the frame from the deployed state to the delivery state.
12.	The method of claim 11, wherein expanding the frame comprises expanding the stent with a mechanical actuation mechanism.
13.	The method of claim 11, wherein, in the deployed state, the frame comprises an open lattice structure through which a wall of the body lumen is exposed to the inner lumen of the frame.
14.	The method of claim 11, the terminal end portion is positioned entirely distal to the proximal portion.
15.	The method of claim 11, wherein the protruding features carry a drug for delivery to the patient.
16.	The method of claim 11, wherein the expanding comprises piercing a first portion of the body lumen with the protruding features and extending the protruding features into a second portion of the body lumen.

18.	The method of claim 17, wherein the second portion of the body lumen is a media, an adventitia, an internal elastic lamina (IEL), an external elastic lamina (EEL), or a combination thereof.
19.	The method of claim 18, wherein the expanding further comprises extending the protruding features into a third portion proximal to the body lumen, the third portion comprising fascia, a different body lumen, or a combination thereof.
20.	The method of claim 11, further comprising delivering a drug to the patient from the protruding features.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Hannes et al. U.S. Publication 2014/0058420 discloses a stent for treating a patient, the stent comprising an attachment member; a frame formed by struts and being radially expandable from a low-profile delivery state to an expanded deployed state at a treatment site within a body lumen of the patient, wherein pairs of the struts are joined together to form intersections, wherein the frame in the expanded deployed state forms an inner lumen extending between a proximal end and a distal end of the frame and providing a fluid pathway along a longitudinal axis of the frame, wherein a diameter of the frame is greater than a diameter of the attachment member and a diameter of the stent decreases along a length thereof such that the frame is collapsible from the deployed state to the delivery state to be retracted within a catheter and withdrawn from the body lumen of the patient; multiple protruding features extending from the frame. In addition, Hannes et al. discloses and a proximal portion that extends in a direction longitudinally away .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774